DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/571,624, was filed on Sept. 16, 2019, and does not claim foreign priority or domestic benefit to any other application. 
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of Sept. 30, 2019.
Claims 1-18 are pending, of which claims 1, 7, and 13 are independent.
The independent claims 1, 7, and 13 have been amended.
All pending claims have been examined on the merits.  

Claim Objections
Claims 1-18 are objected to because of the following informalities in independent claims 1, 7, and 13: “a set of computer device(s)”.  The term is indefinite. The Examiner recommends amending the term to “a set of one or more computer devices”, or preferably to “a computer device”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 and 13-18 are rejected under 35 U.S.C. 101 because the claimed “computer readable medium” is sufficiently broad to encompass a “transitory computer readable medium”. However, “a transitory, propagating signal does not fall within any statutory category”. See MPEP §2106.03(I), and In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007). 
Claims 1-18 are also rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-18 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-6 are method claims.  Claims 13-18 are apparatus claims that recite a “computer system” comprising: a processor operative to perform the method recited in method claims 1-6. In addition, Claims 6-12 are non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for the respective methods of claims 1-18.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-18 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-18 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See, for example, the following claimed steps in independent claims 1, 7, and 13 (emphasis added): “generating a personal risk score (PRS) for one or more involved parties corresponding to an insurance event”, and “automatically generating an insurance claim conclusion based on one or more PRS scores”. 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic Id.; see also Alice, 134 S. Ct. at 2354.

In the alternative, claims 1-18 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
See, for example, the following claimed steps in independent claims 1, 7, and 13 (emphasis added): " generate an initial network of correlations between at least some event metadata values within a shared event data category",  “generate a secondary network of correlations between at least some event metadata values”, and “generating a personal risk score (PRS) for one or more involved parties corresponding to an insurance event”, and “automatically generating an insurance claim conclusion based on one or more PRS scores”. 
A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
		An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1, 7, and 13 recite the following, but do not recite how this is done, thereby monopolizing the judicial exception: 
" generate an initial network of correlations between at least some event metadata values within a shared event data category",  
“generate a secondary network of correlations between at least some event metadata values, where connections are made between event metadata values of different event data categories based, at least in part, on a nature of information corresponding to the event metadata values,” 
“generating, automatically, risk scenarios for at least some records based, at least in part, on the secondary network of correlations, where at least some correlations of the secondary network of correlations indicate at least some factual inconsistencies between corresponding records of a given correlation of the secondary network of correlations, and a given risk scenario describes an estimated cause for factual inconsistencies between the corresponding records of a given correlation of the secondary network of correlations”.  
More specifically, the creation of the “initial network of correlations” and the “secondary network of correlations”, and the “generating, automatically, risk scenarios”, do “no more than generally link the use of a judicial exception to a particular technological environment.” 
Furthermore, “generating a personal risk score (PRS) for one or more involved parties corresponding to an insurance event” and “automatically generating an insurance claim conclusion based on one or more PRS scores” do “no more than generally link the use of a judicial exception to a particular … field of use”. 
In regards to Step 2B of the Alice/Mayo analysis, claims 1-18 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-18 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

Also, independent claims 1, 7, and 13 recite “Insignificant Extra-Solution Activity” (both pre-solution and post-solution activity) as defined in MPEP § 2106.05(g).  The amended post-solution activity is that of outputting data: "responsive to automatically generating the insurance claim conclusion, outputting over a computer network to a computer device an electronic message that is modified based on the insurance claim conclusion”. 
In addition, claims 1, 7, and 13 recite the following pre-solution activity steps (that are performed by a human being, not by the generic computer): “receiving an insurance event data set, including information indicative of an insurance event occurring between a plurality of insurance event participants, including at least a first event participant and a second event participant” and “parsing the event metadata values and the information indicative of an insurance event into a plurality of records with a plurality of event data categories”. 
The dependent claims fail to remedy these deficiencies in the independent claims 1, 7, and 13. 
In regards to claims 2, 8, and 14, they recite “wherein the PRS scores are selected from the group consisting of: (i) low risk, (ii) medium risk, and (iii) high risk”, which is merely a further clarification of the abstract idea. 
In regards to claim 3, 9, and 15, they recite “wherein the automatically generated insurance claim conclusion is a claim denial based, at least in part, on a high risk PRS score”, which is merely a further clarification of the abstract idea. 
In regards to claim 4, 10, and 16, they recite “wherein the outputted electronic message further includes information indicative of how the PRS score was calculated that resulted in the automatically generated insurance claim conclusion”, which is merely descriptive material included in the post-solution activity. 
In regards to claim 5, 11, and 17, they recite “wherein the plurality of event metadata values includes a heartrate metadata set from a wearable smart device, with the heartrate metadata set including at least one heartrate value associated with a timestamp”, merely describes the origin of the data used in the abstract idea. 
In regards to claim 6, 12, and 18, they recite “wherein the plurality of event metadata values includes an accelerometer metadata set from a wearable smart device, with the accelerometer metadata set including at least one acceleration value associated with a timestamp”, merely describes the origin of the data used in the abstract idea. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over “Auto claim fraud detection using Bayesian learning neural networks” to Viane et al. (“Viane”, Published 2005) in view of  US 2014/0250011 A1 to Weber (“Weber”.  Eff. Filed on Mar. 1, 2013.  Published on Sep. 4, 2014).
In regards to claim 1, 
1.    A computer-implemented method (CIM) comprising:
receiving an insurance event data set, including information indicative of an insurance event occurring between a plurality of insurance event participants, including at least a first event participant and a second event participant; 

(See Viaene, Table 1, 
“Input	Description
ACC18	Insured/claimant versions differ
INS01	[Insured] Had a history of previous claims
INS03	[Insured] Readily accepted fault for accident
INS06	[Insured] Was difficult to contact/uncooperative
INS07	[Insured] Accident occurred soon after policy effective date
LW01	Claimant worked for self- or family member
LW03	Claimant recently started employment”)

The Examiner interprets that the Insured and the Claimant are two different participants in the claimed accident, and therefore have corresponding fraud indicator inputs.

determining a set of computer device(s) associated with the plurality of insurance event participants based, at least in part, on the insurance event data set;

(See Viane, Section 2 “Neural networks for classification”: “Fig. 1 shows a simple three-layer neural network.  It is made up of an input layer, a hidden layer and an output layer, each consisting of a number of processing units. The layers are interconnected by modifiable weights, represented by the The function of a processing unit is to accept signals along its incoming connections and (nonlinearly) transform a weighted sum of these signals, termed its activation, into a single output signal.”)

receiving, from the set of computer device(s), a plurality of event metadata values corresponding to the insurance event data set:

(See Viane, Section 5 “PIP claims data": "Guided by the analysis of the timing of claim information in Derrig and Weisberg (1998), we retained the binary fraud indicators listed in Table 1 as inputs for the development of our first-stage claims screening models. The listed fraud indicators may all be qualified as typically available relatively early in the life of a claim. The timing of the arrival of the information on claims is crucial to its usefulness for the development of an early claims screening facility. The information pertains to characteristics of the accident (ACC), the claimant (CLT), the injury (INJ), the insured driver (INS), and lost wages (LW). The indicator names are identical to the ones used in previous work.")

parsing the event metadata values and the information indicative of an insurance event into a plurality of records within a plurality of event data categories;

(See Viane, Section 5 “PIP claims data": "Guided by the analysis of the timing of claim information in Derrig and Weisberg (1998), we retained the binary fraud indicators listed in Table 1 as inputs for the development of our first-stage claims screening models. The listed fraud indicators may all be qualified as typically available relatively early in the life of a claim. The timing of the arrival of the information on claims is crucial to its usefulness for the development of an early claims screening facility. The information pertains to characteristics of the accident (ACC), the claimant (CLT), the injury (INJ), the insured driver (INS), and lost wages (LW). The indicator names are identical to the ones used in previous work.")

(See also Viane, Table 1: “PIP fraud indicator inputs with values {0=no, 1=yes}”
Input	Description
ACC01	No report by police officer at scene
ACC04	Single vehicle accident
ACC09	No plausible explanation of accident
ACC10	Claimant in an old, low-value vehicle
ACC11	Rental vehicle involved in accident
ACC14	Property damage was inconsistent with accident
ACC15	Very minor impact collision
ACC16	Claimant vehicle stopped short
ACC18	Insured/claimant versions differ
ACC19	Insured felt set up, denied fault
CLT02	Had a history of previous claims
CLT04	Was an out-of-state resident
CLT07	Was one of three or more claimants in vehicle
INJ01	Injury consisted of strain or sprain only
INJ02	No objective evidence of injury
INJ03	Police report showed no injury or pain
INJ05	No emergency treatment was given for injury
INJ06	Non-emergency treatment was delayed

INS01	Had a history of previous claims
INS03	Readily accepted fault for accident
INS06	Was difficult to contact/uncooperative
INS07	Accident occurred soon after policy effective date
LW01	Claimant worked for self- or family member
LW03	Claimant recently started employment”)

generating an initial network of correlations between at least some records within a shared event data category;
generating a secondary network of correlations between at least some interrelated records from at least two event data categories;

(See Viane, Section 2 “Neural networks for classification”: “Fig. 1 shows a simple three-layer neural network.  It is made up of an input layer, a hidden layer and an output layer, each consisting of a number of processing units. The layers are interconnected by modifiable weights, represented by the links between the layers.  A bias unit is connected to each unit other than the input units.  The function of a processing unit is to accept signals along its incoming connections and (nonlinearly) transform a weighted sum of these signals, termed its activation, into a single output signal.”)

The Examiner interprets that the claimed “initial network of correlations” and the “secondary network of correlations” are respectively anticipated by the “Input” layer and the “Hidden” layer in the neural network shown in Viane’s Figure 1.


    PNG
    media_image1.png
    317
    367
    media_image1.png
    Greyscale

Fig. 1. Example three-layer neural network.

generating, automatically, risk scenarios for at least some records based, at least in part, on the secondary network of correlations, where at least some correlations of the secondary network of correlations indicate at least some factual inconsistencies between corresponding records of a given correlation of the secondary network of correlations, 

(See also Viane, Section 5 “PIP claims data": "The qualification of each available claim by both a verbal expert assessment of suspicion of fraud as well as a10-point-scale suspicion score gave rise to several alternative target encoding scenarios in Viaene et al.(2002). For instance, each definition threshold imposed on the 10-point scale then defines a specific (company) view or policy toward the investigation of claim fraud. Usually, +4 target encoding—that is, if suspicion score ≥4, then investigate, else do not investigate—is the operational domain based on expert choice, which makes technical, if not verbal, sense. For the latter scenario, that is, the one discussed in this study, about 28 percent of the claims contain enough suspicious elements to be further investigated for fraud.”)

and a given risk scenario describes an estimated cause for factual inconsistencies between the corresponding records of a given correlation of the secondary network of correlations;

(See Viaene, Table 1, 
“Input	Description
ACC18	Insured/claimant versions differ
INS01	[Insured] Had a history of previous claims
INS03	[Insured] Readily accepted fault for accident
INS06	[Insured] Was difficult to contact/uncooperative
INS07	[Insured] Accident occurred soon after policy effective date
LW01	Claimant worked for self- or family member
LW03	Claimant recently started employment”)

The Examiner interprets that the Insured and the Claimant are two different participants in the claimed accident, and therefore have corresponding fraud indicator inputs.

Moreover, when the fraud indicator input “ACC18 - Insured/claimant versions differ” has a value of {1=yes}, then the risk scenario “describes an estimated cause for factual inconsistencies between the corresponding records of a given correlation of the secondary network of correlations”.

Viane discloses using a neural network to determine whether there is a high risk of fraud in a specific insurance claim, due to the claimant and insured having characteristics (“fraud indicator inputs”) that are indicative of a fraudulent insurance claim, 
However, under a conservative interpretation of Viane, it could be argued that Viane does not explicitly teach the italicized features below.  
generating a personal risk score (PRS) for one or more involved parties corresponding to an insurance event based, at least in part, on inconsistencies between records within the initial and secondary networks;

(See Weber, para. [0077]: “In one implementation, the level of fraud is a fraud risk score. A merchant fraud risk score for a potential transaction can be based on an estimate of risk that the transaction will lose money for the merchant. The risk score can be based on the other party's (e.g., the consumer's) history of chargebacks, inconsistent Internet Protocol (IP) address, a velocity of purchases on accounts, and other data. The fraud level can be normalized, e.g., to be between 0 and 1.”)

automatically generating an insurance claim conclusion based on one or more PRS scores; and

(See Weber, para. [0079]: “At block 650, an authorization result of the transaction is determined based on the fraud level. The authorization result can be determined by the fraud detection engine or other part of the server computer. To determine the authorization result, the fraud level can be compared to various thresholds and threshold ranges, which can be specified by the merchant. For example, a particular numerical range can correspond to acceptance, and another numerical range can correspond to a rejection. In instances where the fraud level is a classification, one authorization result can correspond to one classification.”)

responsive to automatically generating the insurance claim conclusion, outputting over a computer network to a computer device an electronic message including at least some risk scenarios corresponding to the one or more PRS scores.

(See Weber, para. [0081] At block 660, the authorization result provided. For example, when the authorization request is received from a merchant computer, the authorization result can be sent to the merchant computer. The authorization result can indicate various actions to a merchant computer. For example, the authorization result can provide an indication to reject or accept the transaction, or to review the transaction. For a result of review, the market representative can be contacted to review the transaction. Further, the authorization result can identify possible discounts to provide to the consumer.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for using a neural network in performing risk analysis of accident data, including risky characteristics of the claimant and insured in an insurance claim as taught by Viane above, with the use of a high risk of fraud in a credit card transaction to reject the transaction, as taught by Weber above, because both references pertain to fraud, and as Weber recites in para. [0077]: “In one implementation, the level of fraud is a fraud risk score. A merchant fraud risk score for a potential transaction can be based on an estimate of risk that the transaction will lose money for the merchant,” and in para. [0079]: “To determine the authorization result, the fraud level can be compared to various thresholds and threshold ranges, which can be specified by the merchant. For example, a particular numerical range can correspond to acceptance, and another numerical range can correspond to a rejection.” 
In regards to claim 2, 
2.    The CIM of claim 1, wherein the PRS scores are selected from the group consisting of: (i) low risk, (ii) medium risk, and (iii) high risk.

(See Weber, para. [0079]: “At block 650, an authorization result of the transaction is determined based on the fraud level. The authorization result can be determined by the fraud detection engine or other part of the server computer. To determine the authorization result, the fraud level can be compared to various thresholds and threshold ranges, which can be specified by the merchant. For example, a 

In regards to claim 3, 
3.    The CIM of claim 2, wherein the automatically generated insurance claim conclusion is a claim denial based, at least in part, on a high risk PRS score.

(See Weber, para. [0079]: “At block 650, an authorization result of the transaction is determined based on the fraud level. The authorization result can be determined by the fraud detection engine or other part of the server computer. To determine the authorization result, the fraud level can be compared to various thresholds and threshold ranges, which can be specified by the merchant. For example, a particular numerical range can correspond to acceptance, and another numerical range can correspond to a rejection. In instances where the fraud level is a classification, one authorization result can correspond to one classification.”

(See also Viane, Table 1: “PIP fraud indicator inputs with values {0=no, 1=yes}”)

The following indicator inputs are all indicative of higher-risk persons:
Input	Description
ACC10	Claimant in an old, low-value vehicle
ACC16	Claimant vehicle stopped short
ACC18	Insured/claimant versions differ
ACC19	Insured felt set up, denied fault
CLT02	[Claimant] Had a history of previous claims
CLT04	[Claimant] Was an out-of-state resident
CLT07	[Claimant] Was one of three or more claimants in vehicle
INS01	[Insured] Had a history of previous claims
INS06	[Insured] Was difficult to contact/uncooperative
INS07	[Insured] Accident occurred soon after policy effective date
LW01	Claimant worked for self- or family member
LW03	Claimant recently started employment”)

The Examiner interprets that the more inputs are true, the higher the risk score

In regards to claim 4, 
4.    The CIM of claim 1, wherein the outputted electronic message further includes information indicative of how the PRS score was calculated that resulted in the automatically generated insurance claim conclusion.

(See Weber, para. [0081]: “At block 660, the authorization result provided. For example, when the authorization request is received from a merchant computer, the authorization result can be sent to the merchant computer. The authorization result can indicate various actions to a merchant computer. For example, the authorization result can provide an indication to reject or accept the transaction, or to review the transaction. For a result of review, the market representative can be contacted to review the transaction. Further, the authorization result can identify possible discounts to provide to the consumer.”)

In regards to claims 7 and 13, they are rejected on the same grounds as claim 1. 
In regards to claim 8 and 14, they are rejected on the same grounds as claim 2. 
In regards to claim 9 and 15, they are rejected on the same grounds as claim 3. 
In regards to claim 10 and 16, they are rejected on the same grounds as claim 4. 

Claims 5, 6, 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Viane in view of  Weber, as recited in the rejections of independent claims 1, 7, and 13, and further in view of US 10,475,127 B1 to Potter et al. (“Potter”, Filed July 14, 2015. Published Nov. 12, 2019).
In regards to claim 5, neither Viane nor Weber expressly recite the following features, however, Potter does:
5.    The CIM of claim 1, wherein the plurality of event metadata values includes a heartrate metadata set from a wearable smart device, with the heartrate metadata set including at least one heartrate value associated with a timestamp.

(See Potter, col.13, lines 13-27: “In some embodiments, the telematics and/or other data generated, collected, determined, received, transmitted, analyzed, or otherwise utilized may relate to biometrics. For example, biometrics data may be used by an insurance provider to push wireless communications to a driver or an insured related to health and/or driving warnings or recommendations. In one aspect, a wearable electronics device may monitor various physical conditions of a driver to determine the physical, mental, and/or emotional condition of the driver, which may facilitate identification of a driver that may have a high risk of accident. Wearable electronics devices may monitor, for example, blood pressure or heart rate. Such data may be remotely gathered by an insurance provider remote server 40 for insurance-related purposes, such as for automatically generating wireless communications to the insured and/or policy and premium adjustments.”)

(See Potter, col.13, lines 29-36: “In some embodiments, the telematics and/or other data may indicate a health status of a driver. If biometrics data indicates that an insured is having a heart attack, for example, a recommendation or warning to stop driving and/or go to a hospital may be issued to the insured via the mobile device 10 or other means, and/or the insurance provider (or mobile device 10 or smart vehicle controller 14) may issue a request for immediate medical assistance.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for using a neural network in performing risk analysis of accident data, including risky characteristics of the claimant and insured in an insurance claim as taught by Viane above, with the use of a high risk of fraud in a credit card transaction to reject the transaction, as taught by Weber above, because both references pertain to fraud, and with Potter’s disclosure of a high risk of an accident due to blood pressure or heart rate, because as Potter discloses in col.13, lines 13-27, “Such data may be remotely gathered by an insurance provider remote server 40 for 

In regards to claim 6, neither Viane nor Weber expressly recite the following features, however, Potter does:
6.    The CIM of claim 1, wherein the plurality of event metadata values includes an accelerometer metadata set from a wearable smart device, with the accelerometer metadata set including at least one acceleration value associated with a timestamp.

(See Potter, col.2, lines 9-17: “The present embodiments disclose systems and methods that may relate to the intersection of telematics and insurance. In some embodiments, for example, telematics and/or other data may be gathered and used to determine risks associated with an insured vehicle or person. The data may be gathered from one or more sources, such as mobile devices (e.g., smart phones, smart glasses, smart watches, smart wearable devices, smart contact lenses, and/or other devices capable of wireless communication)”)

(See Potter, col.9, lines 22-26: “The server 40 may further include a database 46, which may be adapted to store data related to the operation of the vehicle 8 and/or other information. As used herein, the term “database” may refer to a single database or other structured data storage, or to a collection of two or more different databases or structured data storage components.”)

(See Potter, col.9, lines 37-49: “The data stored in the database 46 might include, for example, dates and times of vehicle use, duration of vehicle use, speed of the vehicle 8, RPM or other tachometer readings of the vehicle 8, lateral and longitudinal acceleration of the vehicle 8, incidents or near-collisions of the vehicle 8, communications between the vehicle 8 and external sources (e.g., other vehicles 6, public transportation system components 22, infrastructure components 26, smart homes 28, and/or external information sources communicating through the network 30), environmental conditions of vehicle operation (e.g., weather, traffic, road condition, etc.), errors or failures of vehicle features, and/or other data relating to use of the vehicle 8 and/or the vehicle operator.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for using a neural network in performing risk analysis of accident data, including risky characteristics of the claimant and insured in an insurance claim as taught by Viane above, with the use of a high risk of fraud in a credit card transaction to reject the transaction, as taught by Weber above, because both references pertain to fraud, and with Potter’s disclosure of a high risk of an accident due to high speed, because as Potter discloses in col.13, lines 13-27, “Such data may be remotely gathered by an insurance provider remote server 40 for insurance-related purposes” (e.g. validating an insurance claim after a car accident, despite suspicion of fraud). 
Also, according to Potter at col. 35, lines 13-26: “Analysis of the data may include determining driving characteristics and/or driving environments for the vehicle 8 and/or insured driver, in a manner similar to that discussed elsewhere herein. Additionally, or alternatively, analysis of the data may 
In regards to claim 11 and 17, they are rejected on the same grounds as claim 5. 
In regards to claim 12 and 18, they are rejected on the same grounds as claim 6. 

Response to Arguments
Re: Claim Rejections - 35 USC § 112
The previously presented 35 U.S.C. 112(b) rejection has been withdrawn, in response to Applicant’s amendments to the independent claims, which deleted the rejected feature. 

Re: Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection of claims 7-12 and 13-18 for “signal per se” is maintained, because the claimed “computer readable medium” is sufficiently broad to encompass a “transitory computer readable medium”,
The Applicants argue in page 8 of the response that “the specification, at paragraph [0017], defines a storage device or medium to necessarily include more than a signal per se.”  
However, para. [0017] of the specification states (emphasis added): “The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: …”.
The Examiner respectfully disagrees with the Applicants, and holds that paragraph [0017] of the specification does not defines a storage device or medium to necessarily include more than a signal per se”, and that therefore the claims should be amended to recite that the “computer readable medium” is non-transitory.
The 35 U.S.C. 101 rejection of claims 1-18, is maintained. The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.
More specifically, the following newly amended feature does not recite how the risk scenarios are “automatically generated”:


Moreover, it is not clear if the following “initial network of correlations” and “secondary network of correlations” refers to a neural network or not. The Examiner interprets that yes is does, however the specification lacks written description for the interpretation that it is a neural network:
generate an initial network of correlations between at least some event metadata values within a shared event data category,
generate a secondary network of correlations between at least some event metadata values, where connections are made between event metadata values of different event data categories based, at least in part, on a nature of information corresponding to the event metadata values,

Moreover, if the claims are directed to a neural network, then it is noted that the claims fail to recite the training of the neural network, which would qualify under 35 USC 101 according to Example 39 of the 2019 Patentable Subject Matter Eligibility Examples, at https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.
The Examiner further notes that he has not found support for the training of a neural network disclosed in the specification of the application. 

Re: Claim Rejections - 35 USC § 103
A new 35 U.S.C. 103 rejection of claims 1-18 has been applied, as necessitated by the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See Viane et al, “A Comparison of State-of-the-Art Classication Techniques for Expert Automobile Insurance Claim Fraud Detection” (2002)
Abstract: “Several state-of-the-art binary classification techniques are experimentally evaluated in the context of expert automobile insurance claim fraud detection. The predictive power of logistic regression, C4.5 decision tree, k-nearest neighbor, Bayesian learning multilayer 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

May 30, 2021